DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 11/18/2022 to claims 6, 11 and 15-17 have been entered. Claim 24 has been added. Claims 6-22 and 24 remain pending, of which claims 6-18, 22 and 24 are being considered on their merits. Claims 19-21 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election without of Group III, claims 6-18, drawn to an apparatus, in the reply filed on 9/28/2020 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira-Schweitzer et al (2009, Journal of Molecular and Cellular Cardiology, 46: 213–224) in view of Chen et al (U.S. PGPUB 2014/0220555), Zhang et al (U.S. PGPUB 2005/0118144; reference A) and Jaconi et al (U.S. PGPUB 2008/0226726; reference B).
Shapira-Schweitzer teaches a method for assaying the cardiomyocytes to survive and generate a functional cardiac syncytium in a three-dimensional fibrinogen hydrogel environment (see abstract). Regarding claims 6 and 22, Shapira-Schweitzer teaches that cardiomyocytes suspended in the hydrogel aggregated to form embryoid bodies (reads on organoid) (see section 2.3), and that the hydrogel supports maturation of cardiac cell embryoid bodies as they display spontaneous and synchronized beating (see col. 1 on page 223 and Figure 3). Shapira-Schweitzer teaches that this model is useful for methods relating to assaying cardiomyocyte function (see col. 1 on page 223). Regarding claim 7, Shapira-Schweitzer teaches the cells express actinin (see abstract). Regarding claim 8, Shapira-Schweitzer teaches monitoring the development of the cardiac cell embryoid bodies (see Figure 1-7), which reads on a cardiac monitor associated with the cardiac cells.
Shapira-Schweitzer does not teach the cells are in an apparatus with the claimed inlets, outlets, and chambers, or teach that the polymerized fibrin gel that it is cross-linked using thrombin or adding a media comprising aprotinin.
Chen is drawn to methods for generating microtissues (see abstract). Regarding claim 6, Chen teaches that the microtissues are three-dimensional micro-scale constructs of cardiac cells embedded within collagen/fibrin 3D polymerized matrices inside a chamber (see paragraphs [0010] and [0043]). Regarding claim 23, Chen does not teach the cells in the matrix further comprise an additional support. Regarding claim 6, Chen teaches the matrix can be a fibrin matrix combined with other hydrogel forming materials (see paragraph [0070]). Regarding claim 6, Chen teaches that the cells in this system begin spontaneously beating together (see paragraph [0080] and [0086]-[0087]). Regarding claims 6 and 22, Chen teaches an embodiment wherein this chamber of beating cardiac cells forming a microtissue can be coupled to or incorporated into microfluidics devices (see paragraph [0123]); reads on organoid. Regarding claim 6, Chen teaches an example wherein the chamber comprising the cardiac microtissue can be integrated with "human-on-a-chip" devices, and can include multiple compartments connected by one or more channels, such that cells of one or more organs can be housed in each compartment (see paragraph [0123]).  Regarding claims 6 and 11, Chen teaches in the example that the channels can be coupled to, a pump, and can be configured for the introduction of one or more microfluidic streams that deliver, remove, or exchange fluids bathing the wells/micro-wells, and that such devices can automate the delivery of compounds and media to each compartment separately in an automated fashion (see paragraph [0123]).  Regarding claim 7, Chen teaches the cells express actinin and troponin T (see paragraphs [0013] and [0074]). Regarding claim 8, Chen teaches the system comprises a cardiac monitor (see paragraph [0064]). Regarding claim 11, Chen teaches the chamber comprise growth media and Chen teaches that additional media can be injected into the chambers (reads on growth media reservoir) (see paragraphs [0065] and [0086]). 
Regarding claim 6, Zhang is drawn to methods and materials related to fibrin-based biomatrices, and Zhang teaches said biomatrices are made by combining fibrinogen and a thrombin, and that flexibility can be altered by adding a solution comprising the fibrinolytic inhibitor aprotinin (see paragraphs [0002] and [0028]). Regarding claim 6, Zhang teaches fibrin matrix provides structural and mechanical support for the cells, including cardiomyocytes, and that said cells in said matrix maintain cellular, mechanical, and electromechanical characteristics comparable to native tissue (see paragraph [0070]).
Regarding claim 6, Jaconi teaches 3D-fibrin gels support spontaneously beating cardiomyocytes, and that the cells remain viable for up to 2 weeks in culture (see paragraph [0087]).
It would have been obvious to combine Shapira-Schweitzer with Chen to use a Chen’s apparatus to assay Shapira-Schweitzer’s cells. A person of ordinary skill in the art would have had a reasonable expectation of success in using Chen’s apparatus to assay Shapira-Schweitzer’s cells because Chen teaches that their apparatus is suitable for constructs of cardiac cells embedded within. It would have been obvious not to anchor the construct because Shapira-Schweitzer teaches the cardiac constructs can be assayed while suspended in a hydrogel. The skilled artisan would have been motivated to use a Chen’s apparatus to assay Shapira-Schweitzer’s cells because Chen highlights an apparatus that has further assay functions than Shapira-Schweitzer’s standard culture dishes. The skilled artisan would have been motivated to not to anchor the construct because Shapira-Schweitzer teaches the cardiac constructs can be assayed while suspended in a hydrogel.
It would have been obvious to further combine Shapira-Schweitzer with Zhang and Jaconi use a fibrin matrix that is cross-linked using thrombin and further comprises aprotinin as Shapira-Schweitzer’s fibrin containing gel matrix. A person of ordinary skill in the art would have had a reasonable expectation of success in using a fibrin matrix that is cross-linked using thrombin and further comprises aprotinin as Shapira-Schweitzer’s fibrin containing gel matrix because Zhang and Jaconi establish that a fibrin matrix can support spontaneously beating cardiomyocytes for weeks, and Zhang teaches that such gels are made using thrombin. Zhang establishes that flexibility can be altered by adding a solution comprising the fibrinolytic inhibitor aprotinin. The skilled artisan would have been motivated to use a fibrin matrix that is cross-linked using thrombin and further comprises aprotinin as Shapira-Schweitzer’s fibrin containing gel matrix because Shapira-Schweitzer teaches that matrices comprising fibrin are useful for Shapira-Schweitzer’s construct while Zhang and Jaconi establish that a fibrin matrix can support spontaneously beating cardiomyocytes for weeks. Furthermore, Zhang establishes that such gels are made using thrombin, and that flexibility can be altered by adding a solution comprising the fibrinolytic inhibitor aprotinin, therefore these components are specifically taught to be useful.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Claim 9-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira-Schweitzer et al (2009, Journal of Molecular and Cellular Cardiology, 46: 213–224) in view of Chen et al (U.S. PGPUB 2014/0220555) Zhang et al (U.S. PGPUB 2005/0118144) and Jaconi et al (U.S. PGPUB 2008/0226726) as applied to claims 6-8, 11 and 22 above, and further in view of Hickman et al (U.S. PGPUB 2015/0219622).
The teachings of Shapira-Schweitzer in view of Chen, Zhang and Joconi are discussed and relied upon above. Additionally, it is noted that regarding claims 13-15, Chen teaches in the example that the channels can be coupled to, a pump, and can be configured for the introduction of one or more microfluidic streams that deliver, remove, or exchange fluids bathing the wells/micro-wells, and that such devices can automate the delivery of compounds and media to each compartment separately in an automated fashion (see paragraph [0123]).  Regarding claim 16, Chen teaches the chamber comprise growth media and Chen teaches that additional media can be injected into the chambers (reads on growth media reservoir) (see paragraphs [0065] and [0086]). Regarding claim 9, Chen teaches that the system can be used with liver cells (see paragraph [0011] and claim 7).
Shapira-Schweitzer in view of Chen, Zhang and Joconi do not teach a secondary chamber in fluid communication with the first chamber, wherein the second chamber comprises liver cells (claims 9-10) that is configured to circulating fluid back from the first chamber from the second chamber (claim 17). Shapira-Schweitzer in view of Chen, Zhang and Joconi do not teach an optically transparent window (claim 12) or that the device is packaged in a container (claim 18).
Regarding claims 9-10 and 17, Hickman teaches an organ system mimicking device, on-a-chip system, wherein different microtissues are in different fluidically connected chambers, such that the fluid can flow between the chambers and be recycled back (see paragraphs [0010], [0019] and [0102], and Figures 4 and 7). Regarding claim 18, like Chen, Hickman also teaches hydrogels in the chambers (see paragraphs [0097]-[0102]) and that materials can be stored in a desiccator (see paragraph [0136]). Regarding claim 12, Hickman teaches the chambers can be fitted with a transparent base (see paragraphs [0140] and [0167]). 
It would have been obvious to combine Shapira-Schweitzer in view of Chen, Zhang and Joconi with Hickman to connect Chen’s cardiac chamber to a liver chamber as taught by Hickman. A person of ordinary skill in the art would have had a reasonable expectation of success in connecting Chen’s cardiac chamber to a liver chamber as taught by Hickman because both Chen and Hickman teach that cardiac and liver chambers can be used together. The skilled artisan would have been motivated to connect Chen’s cardiac chamber to a liver chamber as taught by Hickman because Hickman specifically highlights the usefulness of this set-up.
It would have been obvious to combine Shapira-Schweitzer in view of Chen, Zhang and Joconi with Hickman use a transparent window and place the device in a container as taught by Hickman. A person of ordinary skill in the art would have had a reasonable expectation of success in using a transparent window and place the device in a container as taught by Hickman because Hickman teaches that both of these are compatible with organ mimicking devices. The skilled artisan would have been motivated to use a transparent window and place the device in a container as taught by Hickman because Hickman specifically highlights the usefulness of this set-up.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shapira-Schweitzer et al (2009, Journal of Molecular and Cellular Cardiology, 46: 213–224) in view of Chen et al (U.S. PGPUB 2014/0220555) Zhang et al (U.S. PGPUB 2005/0118144) and Jaconi et al (U.S. PGPUB 2008/0226726) as applied to claims 6-8, 11 and 22 above, and further in view of Xu et al (2007, Journal of Bioactive and Compatible Polymers, 22(4):363-377).
The teachings of Shapira-Schweitzer in view of Chen, Zhang and Joconi are discussed and relied upon above. 
Shapira-Schweitzer in view of Chen, Zhang and Joconi do not teach the hydrogel further comprises gelatin (claim 24).
Regarding claim 24, Xu teaches fibrin-gelatin matrices are favorable for a cell assembly matrix in that it is easily manipulated, and supports in vitro cell functions (see abstract). Regarding claim 6, Xu teaches fibrin-gelatin matrices are cross-linked using thrombin (see pages 365 and 373).
It would have been obvious to combine Shapira-Schweitzer in view of Chen, Zhang and Joconi with Xu use a fibrin-gelatin matrix that is cross-linked using thrombin as Shapira-Schweitzer’s fibrin containing gel matrix. A person of ordinary skill in the art would have had a reasonable expectation of success in using a fibrin-gelatin matrix that is cross-linked using thrombin as Shapira-Schweitzer’s fibrin containing gel matrix because Xu teaches fibrin-gelatin matrices support cellular function in vitro and that they are cross-linked using thrombin. The skilled artisan would have been motivated to use a fibrin-gelatin matrix that is cross-linked using thrombin as Shapira-Schweitzer’s fibrin containing gel matrix because Xu teaches fibrin-gelatin matrices are favorable for a cell assembly matrix in that it is easily manipulated, and supports in vitro cell functions, and Shapira-Schweitzer teaches that matrices comprising fibrin are useful for Shapira-Schweitzer’s construct. Additionally, as noted above, Shapira-Schweitzer teaches that matrices comprising fibrin are useful for Shapira-Schweitzer’s construct while Zhang and Jaconi establish that a fibrin matrix can support spontaneously beating cardiomyocytes for weeks.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 
Applicant alleges that none of the references teach the new limitation wherein the device comprises a media comprising aprotinin. However, as stated above, the newly cited Zhang reference is drawn to methods and materials related to fibrin-based biomatrices, and Zhang teaches said biomatrices are made by combining fibrinogen and a thrombin, and that flexibility can be altered by adding a solution comprising the fibrinolytic inhibitor aprotinin. Therefore Zhang provides both a reasonable expectation of success and motivation to include solution comprising the fibrinolytic inhibitor aprotinin with the fibrin-based biomatrix in the primary chamber.
Applicant alleges that there is no motivation to change Shapira-Schweitzer fibrinogen hydrogel support for cardiomyocytes to a fibrin hydrogel support for cardiomyocytes by adding thrombin to crosslink. Applicant alleges that there is no evidence to that a PEGylated fibrinogen matrix can be crosslinked with thrombin. However, as stated above, the rejection is not over the use PEGylated fibrinogen, but rather a fibrin gel that is made by adding thrombin to fibrinogen to form said gel. As stated above, the newly cited Zhang reference teaches that fibrin biomatrices are made by combining fibrinogen and a thrombin. Regarding the motivation to use a fibrin gel, as stated above, the newly cited Jaconi teaches 3D-fibrin gels support spontaneously beating cardiomyocytes, and that the cells remain viable for up to 2 weeks in culture. Therefore Jaconi establishes that fibrin gels are a useful gel type to use in Shapira-Schweitzer’s method. While applicant further highlights that Shapira-Schweitzer recognizes that there are very few polymerizable materials that are appropriate for their method, this statement does not mention fibrin and therefore does not support applicant’s position that it was not known that fibrin gels are a suitable support. Indeed, this is evidenced by both the Zhang and Jaconi references as they both teach that fibrin gels can support cardiomyocytes. Additionally, Xu specifically teaches fibrin-gelatin matrices are favorable for a cell assembly matrix in that it is easily manipulated, and supports in vitro cell functions. Therefore, this argument is not persuasive.
	Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653